Citation Nr: 0729407	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-11 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for bilateral carpel 
tunnel syndrome.  

2.	Entitlement to service connection for a disability 
manifested by vomiting blood.  

3.	Entitlement to service connection for the residuals of a 
left ankle injury.  

4.	Entitlement to service connection for a disability 
manifested by dizziness.  

5.	Entitlement to service connection for a disability 
manifested by blackouts.  

6.	Entitlement to service connection for headaches.  

7.	Entitlement to service connection for allergies or 
frequent colds.  

8.	Entitlement to service connection for poor eyesight.  

9.	Entitlement to service connection for spurs of the feet.   

10.	Entitlement to service 
connection for a disability manifested by hair loss.  

11.	Entitlement to service 
connection for a disability manifested by tingling of the 
knees and feet.  

12.	Entitlement to service 
connection for arthritis.  

13.	Entitlement to service 
connection for a neurogenic bladder.  

14.	Entitlement to service 
connection for prostate hyperplasia.  

15.	Whether new and material 
evidence as been received to reopen a claim for service 
connection for a gastrointestinal disorder, including peptic 
ulcer disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to February 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.	Bilateral carpel tunnel syndrome was not evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event.

2.	A disability manifested by vomiting blood was not evident 
during service or until many years thereafter and is not 
shown to have been caused by any in-service event.

3.	The residuals of a left ankle injury were not evident 
during service or until many years thereafter and are not 
shown to have been caused by any in-service event.

4.	A disability manifested by dizziness was not evident 
during service or until many years thereafter and is not 
shown to have been caused by any in-service event.

5.	A disability manifested by blackouts was not evident 
during service or until many years thereafter and is not 
shown to have been caused by any in-service event.

6.	Headaches were not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

7.	Allergies or frequent colds were not evident during 
service or until many years thereafter and are not shown to 
have been caused by any in-service event.

8.	Poor eyesight was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.  Refractive errors are not disabilities for 
which compensation is paid.

9.	Spurs of the feet were not evident during service or until 
many years thereafter and are not shown to have been caused 
by any in-service event.

10.	Hair loss was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

11.	A disability manifested by tingling of the knees and 
feet was not evident during service or until many years 
thereafter and is not shown to have been caused by any in-
service event.

12.	Arthritis was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

13.	A neurogenic bladder was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

14.	Prostate hyperplasia was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

15.	In a September 1999 decision, 
the Board denied entitlement to service connection for a 
gastrointestinal disorder.  It was held that no 
gastrointestinal disorder was shown in service or for years 
thereafter.  Appellant notified and did not appeal.

16.	Evidence received subsequent to the September 1999 
decision of the Board is cumulative and, when considered with 
evidence earlier of record, does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.	Bilateral carpel tunnel syndrome was neither incurred in 
nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.	A disability manifested by vomiting blood was neither 
incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).

3.	The residuals of a left ankle injury were neither incurred 
in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

4.	A disability manifested by dizziness was neither incurred 
in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

5.	A disability manifested by blackouts was neither incurred 
in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

6.	Headaches were neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

7.	Allergies or frequent colds were neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

8.	Poor eyesight was neither incurred in nor aggravated by 
service and acquired eye pathology is not incurred in 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

9.	Spurs of the feet were neither incurred in nor aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

10.	Disability manifested by hair loss was neither incurred 
in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

11.	A disability manifested by tingling of the knees and 
feet was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

12.	Arthritis was neither incurred in nor aggravated by 
service nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

13.	A neurogenic bladder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

14.	Prostate hyperplasia was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

15.	The additional evidence received subsequent to the 
September 1999 decision of the Board is not new and material, 
the claim is not reopened and the September 1999 Board 
decision is final.  38 U.S.C.A. §5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (a) (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in September 2002, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the issue relating to new and material evidence for 
service connection for a gastrointestinal disorder, it is 
noted that a March 2001 letter provides sufficient notice as 
to what is needed in terms of new and material evidence so as 
to satisfy the notice provisions of Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Further, communication from the 
appellant indicated that he was aware of the basis of the 
prior denial, and he and his representative have made 
pertinent arguments accordingly.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim(s) for service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis and peptic ulcer disease, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Refractive errors 
of the eyes are not disabilities for which compensation 
benefits are paid.  38 C.F.R. § 3.303(c).

The veteran is seeking service connection for numerous 
disabilities.  These include, carpal tunnel syndrome; 
disabilities manifested by vomiting blood, dizziness, 
blackouts, and tingling of the knees and feet; the residuals 
of a left ankle injury; headaches; allergies; poor eyesight; 
spurs of the feet; hair loss; arthritis; a neurogenic 
bladder; and prostate hyperplasia.  In addition, he wishes to 
reopen a previously denied claim for service connection for a 
gastrointestinal disorder, including peptic ulcer disease.  
The Board has reviewed the entire evidence of record and can 
find no basis for a grant of compensation benefits for any of 
these disabilities.  

Review of the service medical records shows that the veteran 
did manifest some of these disorders on isolated occasions 
while he was on active duty, but that they are not shown to 
have been chronic during service nor as continuity of 
symptoms been shown since the veteran was on active duty.  
During March 1967, the veteran was noted to have had a cold 
when he was spitting up blood.  He also had complaints of a 
cold in January 1968 and a sore throat in April of that year.  
In July 1968, the veteran had complaints of numbness and 
tingling of the feet and hands at which time the impression 
was of hyperventilation.  He had dizziness noted in July 1969 
and in September 1969 he was noted to have a soft tissue 
injury of the left foot.  Examination of the left ankle 
showed full range of motion.  On examination for separation 
from service clinical evaluation of all systems was normal 
with no pertinent abnormalities or complaints noted.  

Post-service medical records include a report of VA 
compensation examination dated in July 1970 wherein the 
veteran had complaints of low back pain and a July 1975 
period of hospitalization at a VA medical facility for 
complaints of anxiety.  The examination report from 1970 
includes an X-ray study of the lumbar spine that was 
interpreted as being normal.  Additional records date from 
1988 when VA outpatient treatment is shown.  These records, 
which date through February 2005, show several of the 
veterans's claimed disorders including allergic rhinitis, 
blurred vision, degenerative joint disease (arthritis) of the 
cervical spine, multiple joint pain, Vaso-vagal blackouts, 
and a prostate disorder.  There is no medical opinion of 
record that relates any of the listed disorders to the 
veteran's period of active duty.  

In general, the absence of clinical treatment records for 
many years after active duty is probative evidence against 
continuity of symptoms since service.  Mense v. Derwinski, 1 
Vet. App. 354 (1991).  While the veteran has given sworn 
testimony at a hearing in January 2005, it is long-
established that the veteran, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight. Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  This is 
because it has not been demonstrated that the veteran 
possesses the requisite knowledge, skill, training, or 
education to qualify as a medical expert in order for such 
statements to be considered competent evidence. Id.  As such, 
the veteran's own speculations as to medical matters are 
without any probative value.

There is no indication that any of the claimed disabilities 
were chronically or continually manifested during service or 
are currently related to service.  Arthritis is not shown to 
have been manifested during service or within on year 
thereafter.  Under these circumstances, the claims for 
service connection for bilateral carpal tunnel syndrome; 
disabilities manifested by vomiting blood, dizziness, 
blackouts, and tingling of the knees and feet; the residuals 
of a left ankle injury; headaches; allergies; poor eyesight; 
spurs of the feet; hair loss; arthritis; a neurogenic 
bladder; or prostate hyperplasia must be denied.  As noted, 
to the extent that poor eyesight is secondary to refractive 
error, such is not a disability for which compensation may be 
paid as a matter of law.

Regarding the veteran's claim for service connection for a 
gastrointestinal disorder, including peptic ulcer disease, it 
is noted that service connection was previously denied by the 
Board in a September 1999 decision.  Under such 
circumstances, the decision of the Board is final, with the 
exception that a veteran may later reopen his claim if new 
and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7104.  Therefore, it must first be determined whether or not 
new and material evidence has been submitted such that the 
claim may now be reopened.  Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the 1999 Board denial 
included the service medical records, which did not show 
complaints or manifestations of a gastrointestinal disorder.  
A chronic gastrointestinal disorder was not demonstrated 
until outpatient treatment records dated in the late 1980's.  
Thus the disorder was not demonstrated during service or 
within one year thereafter.  The evidence submitted by the 
veteran in support of his application to reopen his claim for 
service connection for a gastrointestinal disorder consists 
primarily of records of treatment many years after service 
that does not indicate in any way that the condition is 
service connected.  Such evidence is not new and material 
evidence upon which the claim may be reopened.  Cox v. Brown, 
5 Vet. App. 95 (1993).  It is noted that the veteran 
testified at a hearing on appeal in January 2005.  While he 
gave sworn testimony to the effect that he believes that 
there is a relationship between service and his claimed 
disability, it is noted that he is a layman, and, as such, is 
not competent to give an opinion requiring medical knowledge 
such as involved in making diagnoses or explaining the 
etiology of a condition.  Such testimony in and of itself is 
not sufficient to reopen a previously denied claim for 
service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Under these circumstances, the application to reopen the 
claim for service connection for a gastrointestinal disorder 
must be denied.  



	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for bilateral carpel tunnel 
syndrome, for a disability manifested by vomiting blood, for 
the residuals of a left ankle injury, for a disability 
manifested by dizziness, for a disability manifested by 
blackouts, for headaches, for allergies or frequent colds, 
for poor eyesight, for spurs of the feet, for a disability 
manifested by hair loss, for a disability manifested by 
tingling of the knees and feet, for arthritis, for a 
neurogenic bladder, and for prostate hyperplasia is denied.  

New and material evidence has not been submitted to reopen a 
claim for service connection for a gastrointestinal disorder, 
including peptic ulcer disease.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


